Case 2:19-cv-06846-JAK-ADS Document 48 Filed 07/29/20 Page 1 of 2 Page ID #:355



                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL

 Case No.: 2:19-06846 JAK (ADS)                                 Date: July 29, 2020
 Title: G Memo Vera v. Christian Pfiffer, et al.


 Present: The Honorable Autumn D. Spaeth, United States Magistrate Judge


               Kristee Hopkins                                None Reported
                Deputy Clerk                             Court Reporter / Recorder

     Attorney(s) Present for Plaintiff(s):         Attorney(s) Present for Defendant(s):
               None Present                                    None Present

 Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE WHY CASE
              SHOULD NOT BE DISMISSED FOR FAILURE TO
              PROSECUTE AND COMPLY WITH COURT ORDERS

        On March 26, 2020, the Court dismissed Plaintiff G. Memo Vera’s (“Plaintiff”)
 First Amended Complaint with leave to amend and granted Plaintiff leave to file a
 Second Amended Complaint by no later than April 27, 2020. [Dkt. No. 28]. Plaintiff
 was granted sixty (60) days of additional time to file a Second Amended Complaint.
 [Dkt. No. 31]. The Order Dismissing with Leave to Amend was issued more than four
 months ago. As of the date of this order, the Court has not received a Second Amended
 Complaint or response to the Order Dismissing with Leave to Amend from Plaintiff.

         As such, Plaintiff is hereby ORDERED TO SHOW CAUSE why this case
 should not be dismissed for failure to prosecute and obey court orders. Plaintiff must
 file a written response by no later than August 12, 2020. Plaintiff may respond to this
 Order to Show Cause by (a) filing a legible Second Amended Complaint that cures the
 defects identified in the March 26, 2020 Order Dismissing with Leave to Amend; (b)
 filing a statement with the Court indicating the desire to continue to move forward with
 the First Amended Complaint despite the weaknesses noted by the Court in the March
 26, 2020 Order Dismissing with Leave to Amend; or (c) filing a statement with the
 Court indicating the desire to dismiss the entire complaint without prejudice pursuant
 to Federal Rule of Civil Procedure 41(a)(1).




 CV-90 (03/15) – ALL                Civil Minutes – General                       Page 1 of 2
Case 2:19-cv-06846-JAK-ADS Document 48 Filed 07/29/20 Page 2 of 2 Page ID #:356



                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

 Case No.: 2:19-06846 JAK (ADS)                                  Date: July 29, 2020
 Title: G Memo Vera v. Christian Pfiffer, et al.

       Plaintiff is expressly warned that failure to timely file a response to this Order to
 Show Cause will result in a recommendation to the District Judge that this action be
 dismissed with prejudice for failure to state a claim, failure to prosecute and/or obey
 Court orders pursuant to Federal Rule of Civil Procedure 41(b).


        IT IS SO ORDERED.




                                                                        Initials of Clerk kh




 CV-90 (03/15) – ALL                Civil Minutes – General                        Page 2 of 2
